DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 was filed after the filing date of the instant application on 11/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
■ Claims 1 and 12 are recited limitations “determine/determining Doppler components associated with … reflected beams …“, “generate target information based, at least in part, on the determined Doppler components”, inter alia, that the term “Doppler components” is covered a very broad range of technical features (for example, processing components such as Doppler signals normalization, amplification, filtering, square, and average; Doppler thermal voltage components; Doppler modulation signal components such as AC Doppler component, DC Doppler components, etc.) which renders the claims indefinite. In addition, the term "Doppler components" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Also, the term “at least in part” is not a positive limitation; the language “at least in part” is vague and indefinite and it not in full, clear, concise, and exact term, and thus, it is unclear what “part” is/are involving and what part is not involving.
Dependent claims 2-11 and 13-20 are rejected for the same reasons set forth above.
Appropriate correction is required.

	■ Claim 20 is recited “The system of claim 12 …” in line 1 of the claim, and Claim 12 is recited “A method comprising …” in line 1 of the claim. And thus, it is unclear whether Claim 20 is the “method” or “system” claim.
	Appropriate correction is required.



Allowable Subject Matter
Claims 1-20 are subject to rejection under 35 U.S.C. 112(b)/second paragraph and must be amended/rewritten to obviate the rejections set forth in this Office action above.
The closest prior art of Morgan et al (US-PGPUB 2010/0294917 A1) discloses using sensor to produce output by modulated Doppler signals (see Abstract, Fig. 1).
URATA et al. (US-PGPUB 2009/0073417 A1) teach coherent Doppler lidar with high energy pulses, and beams (see Fig.1).
Hasson et al. (U.S. Patent 6,603,536 B1) teach hybrid optical correlator/digital processor for target detection and discrimination (see Fig.1).
The prior art does not teach the modulated sensor beams are correlated and mutually incoherent as claimed.
The prior art does not teach determining and generating steps as claimed.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
07/02/2022